DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20140098188) (hereinafter Kwak) in view of Kang et al. (US 20170094168) (hereinafter Kang).
Regarding claim 1, Kwak teaches An electronic device, comprising: 
a housing comprising a first housing comprising a first surface facing in a first direction and a second housing comprising a second surface facing in a second direction; a hinge unit configured to rotate the first housing and the second housing (see Kwak paragraph 11 regarding first and second bodies with surfaces that may face at different directions at a time because of a hinge between them); 
a display exposed to an outside through the first surface and the second surface (see Kwak figure 10 and paragraphs 134-136 regarding displays on first and second surface); 
a first camera disposed in the first housing and configured to obtain an image through a third surface of the first housing facing in a direction opposite to the first direction; a second camera disposed in the second housing and configured to obtain an image through a fourth surface of the second housing facing in a direction opposite to the second direction; at least one sensor (see Kwak figure 10 and paragraphs 134-136 regarding cameras on third and fourth surfaces opposite the display); and 
at least one processor operatively connected to the display, the first camera, the second camera, and the at least one sensor (see Kwak paragraph 299 regarding system controller), 
wherein the at least one processor is configured to: 
obtain a first image by using the first camera and a second image by using the second camera, generate a first panoramic image based on the first image and the second image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images), 
obtain, while the at least one housing rotates, at least one image by using at least one of the first camera or the second camera, and generate a second panoramic image, based on the first panoramic image and the at least one image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images and paragraph 30 regarding generation of panorama by combining the first camera's images with the second camera's images- it is obvious that the combination may be interpreted to therefore combine a first and second panoramic image if the first and second cameras would create first and second panoramic images).
However, Kwak does not explicitly teach rotation as needed for the limitations of claim 1. 
Kang, in a similar field of endeavor, teaches detect, by using the at least one sensor, a rotation of at least one of the first housing or the second housing through the hinge unit (see Kang paragraphs 9-11 regarding detection of folding and degree of folding and paragraph 51 regarding a hinge based folding axis- in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kwak to include the teaching of Kang by including the rotation detection so that in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang. One of ordinary skill would recognize that both Kwak, while seemingly different regarding the method by which they capture images by folding, are analogous in the field of folding panoramic image capture devices and 
One would be motivated to combine these teachings in order to provide teachings relating to an electronic device processing an image in a foldable electronic device and an operating method thereof (see Kang paragraph 2). 
Regarding claim 2, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to: 
identify overlapping areas between the first image and the second image in the first image and the second image; and generate the first panoramic image, based on the overlapping areas (see Kwak paragraph 24 regarding identifying overlapping areas in a first and second image and generating a panoramic image).
Regarding claim 3, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to obtain a third image by using the first camera and a fourth image by using the second camera, based on detecting, using the at least one sensor, that a folding angle formed between the first housing and the second housing is changed by a designated angle (see Kwak paragraph 192 and 197-199 and figure 22 regarding a photographing angle guide that asks user to change the angle to a specific amount, and when satisfied, automatically captures an image. This may be broadly considered obtaining a first and second image at a first angle that is undesired by the processor, instructing the user to change the .  
Regarding claim 4, the combination of Kwak and Kang teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to set the designated angle such that a first overlapping area between the first panoramic image and the third image and a second overlapping area between the first panoramic image and the fourth image have a designated size (see Kwak paragraph 192 and 197-199 and figure 22 regarding instructing the user to change the rotation of the two bodies by a designated angle, and then capturing a third and fourth image based on the minimum overlapping area angle between the third and fourth image. One of ordinary skill would recognize however, that this method does indeed also happen to satisfy adjusting the angle such that a resultant overlapping area between the first panorama [either hypothetically or actually of the first and second image], and the third image, and the overlapping area between the first panoramic image would have a designated size, whatever the adjustment angle is.).  
Regarding claim 5, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to obtain the at least one image by using a camera disposed in a housing rotated by a designated angle between the first housing and the second housing, based on detecting, by using the at least one sensor, that the first housing or the second housing is rotated through the hinge unit by the designated angle (see Kwak paragraph 192 and 197-199 and figure 22 regarding a photographing angle guide that asks user .  
Regarding claim 7, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to: 
obtain feature points matched between the first image and the second image; and output information to guide an increase of a folding angle between the first housing and the second housing to be larger than a current folding angle, based on identifying that a number of the feature points is less than a predetermined number (see Kwak paragraph 192 and 197-199 and figure 22 regarding instructing the user to change the rotation of the two bodies by a designated angle, and then capturing a third and fourth image based on the minimum overlapping area angle between the third and fourth image. One of ordinary skill would recognize however, that this method does indeed also happen to satisfy adjusting the angle such that a resultant overlapping area between the first panorama [either hypothetically or actually of the first and second image], and the third image, and the overlapping area between the first panoramic image would have a designated size, whatever the adjustment angle is. See Kwak paragraph 163 regarding detection of overlapping portions with controller. One of ordinary skill would recognize that if it is already contemplated to detect a minimum overlapping area between .
Regarding claim 8, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to: 
detect, by using the at least one sensor, a rotation speed at which the first housing or the second housing rotates through the hinge unit; and output information to guide rotation of a housing, rotating at a speed higher than a designated speed, from the first housing or the second housing, to rotate at a speed lower than a current rotation speed (see Kang paragraph 93 regarding the detection of an abnormal ending operation where if the folding speed detected by the sensor is too high, the camera initiates the ending operation. In the ending operation, the processor proceeds to display the photographed panoramic image. Broadly, the termination of photographing and display of the photographed image upon detection of too high speeds is an output of information guiding the rotation- in other words, the information that a too high speed will terminate photographing. This is applicable to Kwak because too high speeds will also cause blurring in the device of Kwak).
One would be motivated to combine these teachings in order to provide teachings relating to an electronic device processing an image in a foldable electronic device and an operating method thereof (see Kang paragraph 2). 
Regarding claim 9, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches further comprising: 
a driving unit configured to rotate the first housing and the second housing, wherein the at least one processor is further configured to obtain at least one image using at least one of the first camera or the second camera while the first housing and the second housing are rotated by the driving unit (see Kwak paragraph 146-147 regarding hinge unit actuator that rotates the two bodies relative to one another based on detection and then automatically pivot the bodies).
Regarding claim 10, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Kwak and Kang teaches wherein the at least one processor is further configured to end obtaining the at least one image when the at least one housing is rotated in a direction opposite to a direction of the detected rotation or when the first housing and the second housing are fully folded (see Kang paragraph 93 regarding the detection of an abnormal ending operation where if a movement of a threshold value is detected in the rotation of the housing, photographing ends. It is obvious in both the fields of Kang and Kwak that a rotation in the opposite direction of the previous photographing direction would be an obvious reason to terminate photographing, because the motion is counter to the intended photographing direction).  
One would be motivated to combine these teachings in order to provide teachings relating to an electronic device processing an image in a foldable electronic device and an operating method thereof (see Kang paragraph 2). 
Regarding claim 11, Kwak teaches A method for providing a panoramic image in an electronic device, 
the method comprising: 
obtaining a first image by using a first camera disposed in a first housing of the electronic device and a second image by using a second camera disposed in a second housing of the electronic device (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images and paragraph 11 regarding first and second bodies with surfaces that may face at different directions at a time because of a hinge between them and figure 10 and paragraphs 134-136 regarding displays on first and second surface), 
the electronic device comprising the first housing and the second housing rotated on a hinge unit and a display exposed to an outside through the first housing and the second housing (see Kwak paragraph 11 regarding first and second bodies with surfaces that may face at different directions at a time because of a hinge between them and figure 10 and paragraphs 134-136 regarding displays on first and second surface); 
generating a first panoramic image based on the first image and the second image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images); 
obtaining at least one image by using at least one of the first camera or the second camera while the at least one housing rotates; and generating a second panoramic image based on the first panoramic image and the at least one image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images and paragraph 30 regarding generation of panorama by combining the first camera's images with the second camera's images- it is obvious that the combination may be interpreted to therefore combine a first and second panoramic image if the first and second cameras would create first and second panoramic images).

Kang, in a similar field of endeavor, teaches detecting, by using at least one sensor of the electronic device, a rotation of at least one of the first housing or the second housing through the hinge unit (see Kang paragraphs 9-11 regarding detection of folding and degree of folding and paragraph 51 regarding a hinge based folding axis- in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kwak to include the teaching of Kang by including the rotation detection so that in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang. One of ordinary skill would recognize that both Kwak, while seemingly different regarding the method by which they capture images by folding, are analogous in the field of folding panoramic image capture devices and contain teachings that one of ordinary skill in the art would immediately recognize as applicable to one another.
One would be motivated to combine these teachings in order to provide teachings relating to an electronic device processing an image in a foldable electronic device and an operating method thereof (see Kang paragraph 2). 
Dependent claims 12-15, and 17-19 are analogous in scope to claims 2-5 and 7-9, and are rejected according to the same reasoning.
Regarding claim 20, Kwak teaches A non-transitory computer-readable recording medium storing programs executable on a computer (see Kwak paragraph 399), the programs being configured to, when executed, cause a processor of an electronic device to: 
obtain a first image by using a first camera disposed in a first housing of the electronic device and a second image by using a second camera disposed in a second housing of the electronic device (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images and paragraph 11 regarding first and second bodies with surfaces that may face at different directions at a time because of a hinge between them and figure 10 and paragraphs 134-136 regarding displays on first and second surface), 
the electronic device comprising the first housing and the second housing rotated on a hinge unit and a display exposed to an outside through the first housing and the second housing (see Kwak paragraph 11 regarding first and second bodies with surfaces that may face at different directions at a time because of a hinge between them and figure 10 and paragraphs 134-136 regarding displays on first and second surface); 
generate a first panoramic image based on the first image and the second image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images); 
obtain, while the at least one housing rotates, at least one image by using at least one of the first camera or the second camera; and generate a second panoramic image based on the first panoramic image and the at least one image (see Kwak paragraph 29 regarding generation of panoramic image from one camera with first and second images and paragraph 30 regarding generation of panorama by combining the first camera's images with the second camera's images- it is obvious that the combination may be interpreted to therefore combine a first and second panoramic image if the first and second cameras would create first and second panoramic images).

Kang, in a similar field of endeavor, teaches detect, by using at least one sensor of the electronic device, a rotation of at least one of the first housing or the second housing on the hinge unit (see Kang paragraphs 9-11 regarding detection of folding and degree of folding and paragraph 51 regarding a hinge based folding axis- in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Kwak to include the teaching of Kang by including the rotation detection so that in combination with Kwak, the rotation of the device of Kwak may be detected with modified sensors of Kang. One of ordinary skill would recognize that both Kwak, while seemingly different regarding the method by which they capture images by folding, are analogous in the field of folding panoramic image capture devices and contain teachings that one of ordinary skill in the art would immediately recognize as applicable to one another.
One would be motivated to combine these teachings in order to provide teachings relating to an electronic device processing an image in a foldable electronic device and an operating method thereof (see Kang paragraph 2). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 20140098188) (hereinafter Kwak) in view of Kang et al. (US 20170094168) (hereinafter Kang), further in view of Oberdoerster et al. (US 20200382702) (hereinafter Oberdoerster).
Regarding claim 6, the combination of Kwak and Kang teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Kwak and Kang does not explicitly teach selection of temporary images as needed for the limitations of claim 6. 
Oberdoerster, in a similar field of endeavor, teaches wherein the at least one processor is further configured to: 
obtain a first temporary image by using the first camera and a second temporary image by using the second camera; select a temporary image from the first temporary image or the second temporary image (see Oberdoerster paragraph 8-12 and 31-33 regarding capture of multiple sets of images of same region and using processor to select the best images to use in the panorama- the images, until selected, are temporary. This teaching may be combined even with a different type of panorama device of Kwak, where multiple images of the same attributes are taken, and one best image is selected); and 
adjust a setting of a camera, of the first camera or the second camera, obtaining a temporary image which is not selected from the first temporary image or the second temporary image, such that an attribute of the temporary image which is not selected is identical to an attribute of the selected temporary image (see Oberdoerster paragraph 8-12 and 31-33 regarding capture of multiple sets of images of same region and using processor to select the best images to use in the panorama- the images, until selected, are temporary. This teaching may be combined even with a different type of panorama device of Kwak, where multiple images of the same attributes are taken, and one best image is selected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Kwak and Kang to include 
One would be motivated to combine these teachings in order to provide teachings relating to generating panoramic images, in particular to generating panoramic images having reduced artefacts (see Oberdoerster paragraph 2).
Dependent claim 16 is analogous in scope to claim 6, and is rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483